Appeal from a *1011judgment of the Steuben County Court (Peter C. Bradstreet, J.), rendered September 16, 2002. The judgment convicted defendant, after a nonjury trial, of attempted rape in the first degree, sexual abuse in the first degree (three counts), and sexual abuse in the second degree (eight counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [3]), three counts of sexual abuse in the first degree (§ 130.65 [1], [3]), and eight counts of sexual abuse in the second degree (§ 130.60 [2]). The general motion to dismiss by defendant at the close of proof did not preserve for our review his present contentions concerning the alleged legal insufficiency of the evidence (see People v Gray, 86 NY2d 10, 19 [1995]). The verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). “The credibility determinations of County Court are entitled to great deference . . ., and there is no basis to conclude that the court failed to give the evidence the weight that it should be accorded” (People v Scott, 289 AD2d 974, 975 [2001], lv denied 97 NY2d 733 [2002]; see People v Lewis, 5 AD3d 1073 [2004]). The sentence is not unduly harsh or severe. We have reviewed defendant’s remaining contention and conclude that it is without merit. Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.